Exhibit 10.1

LOGO [g75843ex101.jpg]

June 11, 2008

Mr. William G. Arendt

2001 Edmund Halley Dr

Reston, VA 20191

Dear Bill:

I am pleased to inform you that the HC&CC approved three specific actions
relating to recognition of your service as interim CFO, your severance benefits
and a special retention award in light of your ongoing leadership and the key
role you will play in executing our turnaround strategy. Specifically, the Human
Capital & Compensation Committee of the Board of Directors has approved my
recommendation to award you:

 

  •  

a cash payment of $150,000,

 

  •  

20,824 restricted stock units (RSUs), and

 

  •  

certainty with respect to your severance benefits and a final transition date.

In recognition of the time you served as interim CFO as well as the time you
were responsible for internal financial activities while Paul Saleh was acting
CEO, the HC&CC has approved a cash payment of $150,000. This payment, less taxes
and withholdings, will be paid on June 27, 2008.

Your award has been designed to be approximately one-half of your base pay and
will be delivered in the form of RSUs. The number of RSUs to be granted has been
calculated by dividing the value of the target award amount by the
30-calender-day average closing S stock price for the period April 24, 2008
through May 23, 2008 ($8.74). The RSUs will vest in their entirety on June 9,
2009 or at time of involuntary termination not for cause, if earlier.

You have indicated that you do not plan on relocating to the headquarters in
Kansas. To provide certainty with respect to your severance benefits and a final
transition date, when your transition is complete, in our reasonable judgment,
but in no event later than June 9, 2009, we agree to provide you the benefit
under Section 9(b) of your Employment Agreement, subject to your execution of a
release, for an involuntary termination without Cause (rather than the benefits
under Section 9(b) in the event of your resignation with Good Reason for
relocation of your principal place of work).

You are one of a very few carefully selected executives who were chosen to
receive the special awards – a decision that reflects our confidence in you and
the important role you play in our success. Because of the select nature of
these special awards, I must request that you treat them as highly confidential
and discuss it only with Sandy Price, Ellen Petrocci, or me until it is publicly
disclosed. Beyond that, you may only discuss the award on a confidential basis
with your immediate family, personal financial planner, or personal attorney.

Enclosed for your review and signature is an Award Agreement that sets out the
terms of both the RSU award and transition arrangement. Please complete and
return the agreement to Jim Hayes, Director – compensation, MS: KSOPHL0302 –
3B321; 6500 Sprint Parkway, Overland Park, KS 66251.



--------------------------------------------------------------------------------

Once again, I appreciate the personal commitment that you have shown to deliver
on our goal of making Sprint Nextel the nation’s leading provider of mobility
solutions.

 

Best regards,

/s/ Dan

Dan

Enclosure



--------------------------------------------------------------------------------

Restricted Stock Unit Award Agreement

2008 Retention Award

WHEREAS, William Arendt (“you”) and Nextel Communications, Inc. are parties to
an employment agreement dated March 15, 2005 (the “Employment Agreement”);

WHEREAS, Sprint Nextel Corporation (“we” or “us”) wishes to retain your services
through a transition period as we consolidate our headquarters in Overland Park,
Kansas (the “Transition Period”);

WHEREAS, to that end, the Human Capital and Compensation Committee (the
“Compensation Committee”) has granted you restricted stock units (“RSUs”),
subject to your execution of this Award Agreement, to provide an incentive for
you to provide such services;

WHEREAS, your execution of the Award Agreement amends your Employment Agreement
as specified herein;

NOW, THEREFORE, under the Sprint Nextel Corporation 2007 Omnibus Incentive Plan
(the “Plan”) and subject to the terms and conditions thereof and the terms and
conditions hereinafter set forth, we hereby grant you 20,824 RSUs.

1. Service through the Transition Period

In consideration of the RSUs granted under this Award Agreement, and for other
valuable consideration, you agree to continue to diligently perform your duties
as an officer of ours through the Vesting Date to facilitate the orderly
transition of your duties to your successor. When that transition is complete,
in our reasonable judgment, but in no event later than the first anniversary of
the Date of Grant, we agree to provide you the benefit under Section 9(b) of
your Employment Agreement, subject to your execution of a release with all
periods of revocation expired as called for under your Employment Agreement, for
an involuntary termination without Cause (rather than the benefits under
Section 9(b) in the event of you resignation with Good Reason for relocation of
your principal place of work).

2. Award of Restricted Stock Units

On June 9, 2008 (the “Date of Grant”), the Compensation Committee of the Board
of Directors of Sprint Nextel granted you an Award of the number of RSUs shown
above under the terms of the Plan as of the Date of Grant. Subject to the
restrictions and conditions of the Plan and this Award Agreement, each RSU
represents the right for you to receive from us one share of Common Stock on the
Vesting Date and gives you the right to dividend equivalents as described in
paragraph 4 below. Your right to receive shares of Common Stock under the RSUs
is a contractual right between you and us and does not give you a preferred
claim to any particular assets or shares of Sprint Nextel.

3. Restriction Period

Your RSUs vest 100 percent on the first anniversary of the Date of Grant, or on
the date vesting is accelerated as described in paragraph 6 below (the “Vesting
Date”), conditioned upon you continuously serving as our employee through that
Vesting Date. RSUs that are subject to forfeiture on your termination of service
as an employee are called “unvested RSUs,” and RSUs no longer subject to
forfeiture or restrictions on transfer are called “vested RSUs.”

4. Dividends

If cash dividends are paid on the Common Stock underlying your RSUs, and you
hold the RSUs on the dividend record date, each year you will receive a cash
payment equal to the amount of the dividend that would be paid on the Common
Stock underlying your RSUs.

If non-cash dividends are paid on the Common Stock underlying your RSUs, the
Compensation Committee, in its sole discretion, may (1) adjust the RSUs as
described in Section 10 of this Award Agreement or, (2) provide for distribution
of the property distributed in the non-cash dividend. If the Compensation
Committee provides for distribution of the non-cash dividend, and you hold the
RSUs on the dividend record date, your vesting and delivery dates for the
property distributed on the Common Stock underlying your RSUs will be the same
as those dates for the RSUs.



--------------------------------------------------------------------------------

5. Forfeiture of RSUs

You will forfeit unvested RSUs if you terminate your service with us for any
reason (unless vesting of your RSUs accelerates under paragraph 6).

6. Acceleration of Vesting

Unvested RSUs may become vested RSUs before the time at which they would
normally become vested — that is, the vesting of RSUs may accelerate.
Accelerated vesting occurs under the three circumstances described below:

 

Event

  

Condition for acceleration

  

Effective date of acceleration

Death    If you die before your Termination Date.    Death Disability    If you
have a Separation from Service under circumstances that make you eligible for
benefits under the company’s long-term disability plan.    Your Separation from
Service (or after the Six-Month Payment Delay if you are a “specified employee”
subject to this delay). Involuntary Termination without Cause    If you have an
Involuntary Termination without Cause subject to your execution of a release as
described under Section 9(b) of your employment agreement.    Your Separation
from Service (or after the Six-Month Payment Delay if you are a “specified
employee” subject to this delay).

Termination Date means your termination of employment, or if, after your
involuntary termination you receive severance from us paid according to our
payroll cycle (i.e., not in a lump sum), Termination Date means the last day of
your severance pay period.

Separation from Service is defined in the Plan. Generally, it means the date of
your termination of employment with us. To contrast the date of your Separation
from Service from your Termination Date, if you are involuntarily terminated and
receive severance pay from us, your Separation from Service would occur on the
last day you actually worked for us and your Termination Date would occur on the
last day of your severance pay period.

Six-Month Payment Delay is defined in the Plan to mean the required delay in
payment to a Participant who is a “specified employee” of amounts subject to
Section 409A of the Internal Revenue Code (the “Code”) that are paid upon
Separation from Service. Specified employees, generally, are our 50 highest paid
officers.

Notwithstanding Section 9(b)(v) of your Employment Agreement, your RSUs hereby
granted will not vest and become non-forfeitable upon your resignation with Good
Reason. Furthermore, service for vesting will not continue during your severance
pay period.

7. Delivery Date; Market Value Per Share

The Delivery Date is the date as of which we distribute the Common Stock
underlying the RSUs to you. It is the Vesting Date, or the day after the
Six-Month Payment Delay if that delay applies to your RSUs. We calculate your
taxable income on the Delivery Date using the Market Value Per Share on the
immediately preceding trading day, but we use the average of the high and low
reported prices of our Common Stock instead of the closing price. We will
distribute the Common Stock underlying the RSUs, as soon as practicable after
the Delivery Date, but in no event later than 45 days after the Delivery Date.



--------------------------------------------------------------------------------

8. Transfer of your RSUs and Designation of Beneficiaries

Your RSUs represents a contract between Sprint Nextel and you, and your rights
under the contract are not assignable to any other party during your lifetime.
Upon your death, shares of Common Stock underlying your RSUs will be delivered
in accordance with the terms of the Award to any beneficiaries you name in a
beneficiary designation or, if you make no designation, to your estate.

9. Plan Terms

All capitalized terms used in this Award Agreement that are not defined in this
Award Agreement have the same meaning as those terms have in the Plan. The terms
of the Plan are hereby incorporated by this reference. The Plan is available
online at
http://iconnect.nextel.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20050315_11555#LTI.

10. Adjustment

In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation, spin-off,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.

11. Amendment; Discretionary Nature of Plan

This Award Agreement is subject to the terms of the Plan, as it may be amended
from time to time, except that the Award which is the subject of this Award
Agreement may not be materially impaired by any amendment or termination of the
Plan approved after the Date of Grant without your written consent. You
acknowledge and agree that the Plan is discretionary in nature and may be
amended, cancelled, or terminated by us, in our sole discretion, at any time.
The grant of RSUs under the Plan is a one-time benefit and does not create any
contractual or other right to receive a grant of RSUs, other types of grants
under the Plan, or benefits in lieu of such grants in the future. Future grants,
if any, will be at the sole discretion of the Company, including, but not
limited to, the timing of any grant, the number of RSUs granted, the payment of
dividend equivalents, and vesting provisions.

12. Data Privacy

By entering into this agreement, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us or our subsidiaries such information and data as we or our subsidiaries
request in order to facilitate the grant of the RSUs and the administration of
the Plan; (ii) waive any data privacy rights you may have with respect to such
information; and (iii) authorize us to store and transmit such information in
electronic form.

13. Governing Law

This Award Agreement will be governed by the laws of the State of Kansas. No
shares of Common Stock will be delivered to you upon the vesting of the RSUs
unless counsel for the Company is satisfied that such delivery will be in
compliance with all applicable laws.

14. Severability

The various provisions of this Award Agreement are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.

15. Taxes

You are liable for any and all taxes, including withholding taxes, arising out
of this grant or the issuance of the Common Stock on vesting of RSUs. The
Company is authorized to deduct the amount of the tax withholding from the
amount payable to you upon settlement of the RSUs. We will withhold from the
total number of shares of Common Stock you are to receive the value equal to the
amount necessary to satisfy any such withholding obligation at the minimum
applicable withholding rate. In addition, if you become subject to FICA or
Medicare tax, but you are not yet entitled to delivery of the shares of Common
Stock underlying the RSUs, you hereby authorize us to withhold the resulting
FICA or Medicare tax from other income payable to you.



--------------------------------------------------------------------------------

16. Entire Agreement

You hereby acknowledge that you have read the 2007 Omnibus Incentive Plan
Information Statement dated April 2008 (the “Information Statement”) available
at
http://iconnect.nextel.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20050315_11555#LTI.
To the extent not inconsistent with the provisions of this Award Agreement, the
terms of the Information Statement and the Plan are hereby incorporated by
reference. This Award Agreement, along with the Information Statement and the
Plan, contain the entire understanding of the parties.

 

Sprint Nextel Corporation By:  

/s/ Sandra J. Price

 

/s/ William G. Arendt

  William G. Arendt

This document constitutes part of a prospectus covering securities that have
been registered under

the Securities Act of 1933